Case 1:20-mc-00199-JGK-OTW Document 17-4 Filed 05/15/20 Page 1 of 6




                Exhibit D
   Case 1:20-mc-00199-JGK-OTW Document 17-4 Filed 05/15/20 Page 2 of 6



                                                                  IIIIIII IIIII IIIII IIIII,,:,:t732129079D;o:
                                                                                              IIIII IIIII IIIII IIIII IIIII IIIII IIIIII Ill llll
THIS DOCUMENT WAS
PREPARED BY:                                                    Doi:# 173212'::'079 Fee $46 00
Katten Muchin Rosenman LLP                                      RHSP FEE:sg.00 RPRF FEE: S!.00
525 W. Monroe Street
                                                                KAREH A.VARHROUGH
Chicago, Illinois 6066 l
Attn: Brian Spangler, Esq.                                      COOK COUHTV RECORDER OF DEEDS
                                                                DATE: 11/1712017 03: 16 PH                                PG:         1 OF 5
AFTER RECORDING
RETURN TO:

Norton Rose Fulbright US LLP
1301 Avenue of the Americas
New York, NY !0019
Attn: Douglas J. Danzig, Esq.

                                               (THIS SPACE RESERVE]) FOR RECORmNG DATA.(


                                SPECIAL WARRANTY DEED
                                                                                                              cb..
         THIS SPECIAL WARRANTY DEED (the "Deed"), is made as of t h i s ~ day of
November, 2017, by CHICAGO 500 NORTH MICHIGAN LLC, a Delaware limited liability
company (the "Gran tor"), having an office at c/o The Mace rich Company, 40 I Wilshire Blvd.,
Suite 700, Santa Monica, CA 90401, to 500 NMA ACQUISITION CO LLC, a Delaware limited
liability company ("500 NMA") having an office at c/o Tarpley 500 NMA CORP MBR, Bryan
Cave, 1290 Avenue of the Americas, New York, New York I 0104, and FINE ARTS NY LLC, a
New York limited liability company ("Fine Arts," and together with 500 NMA, "Grantee"),
having an office at c/o NYC MGMT, 381 Park Avenue South, New York, New York I 0016.

                                       WITNESSETH:

        That the Grantor for and in consideration of the sum of TEN AND 00/IOOTI-IS
DOLLARS ($10.00) and other good and valuable consideration in hand paid by the Grantee,
the receipt and sufficiency of which is hereby acknowledged, by these presents does GRANT,
REM/SE, RELEASE, ALIEN, SELL AND CONVEY unto (a) 500 NMA and its successors and
assigns FOREVER an undivided 56.5% interest as tenant-in-common in all of the real estate,
situated in the County of Cook and State of Illinois, commonly known as 500 North Michigan
Avenue, Chicago, Illinois and legally described on Exhibit A attached hereto and made a part
hereof together with the building structures, fixtures, and other improvements located on said
real estate (the "Property"), subject to all matters set forth on Exhibit B attached hereto and
made a part hereof (the "Permitted Exceptions"), and (b) Fine Arts and its successors and
assigns FOREVER, an undivided 43.5% interest as tenant-in-common in all of the Property,
subject to all Pennitted Exceptions.

       TO HAVE AND TO HOLD the Property subject only to the Permitted Exceptions, unto
the Grantee and their respective successors and assigns forever.

       Grantor does covenant, promise and agree, to and with the Grantee and their respective


                                                        rrn,C/J. i "7 o!, tz
successors and assigns, that it has not done, or suffered to be done, anything whereby the


                                    COMMONWEALTH LAND             I   rt.-,,/
                                                          1732129079 Page: 2 of 5

   Case 1:20-mc-00199-JGK-OTW Document 17-4 Filed 05/15/20 Page 3 of 6




        IN WITNESS WHEREOF, the Grantor has caused its name to be signed to these
presents on the date first set forth above.

                                             GRANTOR:

                                             CHICAGO 500 NORTH MICHIGAN LLC,
                                             a Delaware limited liability company




                                             By: - - - ~ 1 - - - - - - - , ' - + - - - - - - - - - - - -
                                             N am e:
                                             Title:    Senior ecutive Vice President,
                                                      Chief Legal Officer and Secretary
 A notary public or other officer completing
 this certificate verifies only the identity of the
 individual who signed the document to which
 this certificate is attached, and not the
 truthfulness, accuracy, or validity of that
 document.


STATE OF CALIFORNIA                                   )
                                                      )      ss.
COUNTY OF LOS ANGELES                                 )

On October / '1 , 2017, before me,          fi.,,_ry Tccy/o '          , Notary Public, personally
appeared Thomas J. Leanse, who proved to me on the basis of satisfactory evidence to be the
person whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his authorized capacity and that by his signature on the instrument the
person, or the entity upon behalf of which the person acted, executed the instrument.

I certify under PENAL TY OF PERJURY under the laws of the State of California that the
foregoing paragraph is true and correct.


       WITNESS my hand and official seal.

                                                      (Seal)
        ~ryP~


MAIL SUBSEQUENT TAX BILLS TO:

500 NMA Acquisition Co LLC
500 N Michigan Ave, Suite 2008
Chicago, IL 60611
Attn: Property Manager
                                                                   1732129079 Page: 3 of 5

  Case 1:20-mc-00199-JGK-OTW Document 17-4 Filed 05/15/20 Page 4 of 6




                        EXHIBIT A TO SPECIAL WARRANTY DEED

                                        LEGAL DESCRIPTION



THE EAST 40.00 FEET OF LOT 8, ALL OF LOTS 9 AND IO AND THE WEST 1/2 OF LOT
11 IN BLOCK 17 IN KINZIE'S ADDITION TO CHICAGO IN THE NORTH FRACTIONAL
SECTION 10, TOWNSHIP 39 NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL
MERIDIAN, IN COOK COUNTY, ILLINOIS.



Common Address: 500 N. Michigan Avenue, Chicago, Illinois

PIN: 17-10-125-011-0000


                                                                 17-Nov-2017
                                             CHICAGO:               647,625.00
                                                 CTA:               259,050.00
                                               TOTAL:               906,675.00 •

                   17-10-12s-011-oooo    I 20111001632081          1-237-764-128
                 • Total does not include any applicable penalty or interest due.




                                                                          17-Nov-2017
                REAL EST ATE TRANSFER TAX
                                                       COUNTY:               43,175.00
                                                       ILLINOIS:             86,350.00
                                                         TOTAL:             129,525.00

                     17-10-125-011-0000        120111001632os1      I   0-031-268-896
                                      1732129079 Page: 4 of 5

  Case 1:20-mc-00199-JGK-OTW Document 17-4 Filed 05/15/20 Page 5 of 6




                 EXHIBIT B TO SPECIAL WARRANTY DEED

                       PERMITTED EXCEPTIONS



I. REAL ESTATE TAXES FOR THE 2017 CALENDAR YEAR, WHICH ARE LIENS NOT
   YET DUE AND PAYABLE.

2. THE LAND LIES WITHIN THE BOUNDARIES OF A SPECIAL SERVICE AREA AS
   DISCLOSED BY ORDINANCE RECORDED AS DOCUMENT 91075841, AND IS
   SUBJECT TO ADDITIONAL TAXES UNDER THE TERMS OF SAID ORDINANCE
   AND SUBSEQUENT RELATED ORDINANCES.

3. ENCROACHMENT OF THE STEEL AND CONCRETE PLATFORM LOCATED
   MAINLY ON THE LAND ONTO THE PROPERTY EAST AND ADJOINING
   (MICHIGAN AVENUE) BY APPROXIMATELY 10 FEET.

4. EXISTING UNRECORDED LEASES AND ALL RIGHTS THEREUNDER OF THE
   LESSEES AND OF ANY PERSON OR PARTY CLAIMING BY, THROUGH OR UNDER
   THE LESSEES.




                                                                        0
                                                                                                      1732129079 Page: 5 of 5

                  Case 1:20-mc-00199-JGK-OTW Document 17-4 Filed 05/15/20 Page 6 of 6

                                       STATEMENT OF OWNER RELATING TO PROPERTY MANAGER

                                                                                           AND

                                                     FINAL WAIVER OF LIEN BY PROPERTY MANAGER

 Whereas, the undersigned         CBRE, Inc .. a Delaware corporation                              has_bccn employed by
        Chicago 500 North Michigan LLC                         Lo furnish services as the property manager at the premises
 commonlyknmm as             500 North Michigan Avenue, Chicago, Illinois
 and legally described in Commitment Number       2010C24601719               dated September 27, 2017



 The undersigned, for and in consideration of Ten and Nol 100 ($10.00) Dollars, and other good and valuable
 considerations, the receipt whereof is hereby acknowledged d o - - -          , hereby \\'Rive and release any and all lien or
 claim or right to a lien under the Statutes of Illinois relating to Mechanic's Lien, on the above described premises and
 improvements thereon and on the monies or other considerations due or becoming due from the 0\\11er on account of
 labor or services, materials, fixtures, apparatus or machinery heretofore furnished or which may be furnished at any time
 hereafter by the undersigned for the above described premises.


 Dated this          _lJ_             day of      October            2017 .

           CBRE, Inc., a Delaware corporation
 BY:                                                                                          BY:
                                                                                                          Signature ofO\\'NE      0
                                                                                                           Thomas J. Leanse

                                                                                                          401 Wilshire Blvd, Suite 700, Santa Monica, Ca 90401
                                                                                {, /)J, .)t.f          Address of OWNER OR ,\GENT



                                                                                    AFFIDAVIT

                          .,,-..,,(-!<lll#:!ll-l..!.lc.!..l:.!-7.!:l/:!.~~·IL__ _ _ _ _ _ _ _ _ , first duly sworn, deposes and says that he is
 __J.:J.:i.J!'.l.1'.c!"..i::!d._f,4'!..i!lih!j!J::::____ _:::________ , of            CBRE, Inc., a Delaware corporation
 employed as the property ma ger by                              Chicago 500 North Michigan I.LC                 , Owner oft he land
 referred to above, for the building( s) located at ----"5"'0"'0-'-N'-'o"rt-"h!.M=ic,eh,.,i5ea,,,n"-"A'-'v-"e"-nue,e,.,._,C"'h"i"ca.,g..,os_._ellcelie,n,:o,,isc__ _ _ _ _ __


Affiant makes the following statement:

that there are no contracts for outstanding work, and that there is nothing due to any person for material labor or other
work of any kind done or to be done upon or in connection with the premises noted herein. No contracts have been let.
either verbal or written by the undersigned as agent for the ovmer.




Dated this                          day of October                  2017 .                         SUBSCRIBED and SWORN to before me

                                                                                                              /7 j-{ day of!J,(,;,i.,,,., cLJ2L 7
                                                                                                      lk~~ a
BY:                                                                                                this
                                                 R

                                                                                                                                         c?LUu)4
                                                                                                       -                         Notary Public

                                                                                                             - -                                        - -
                                                                                                                        THERESA A CARRILLO                      I
                                                                                                                           Oflicial Seal                        I
                                                                                                                  Not~ry Pubtic • Slate ol lllino,s
                                                                                                               My Commissjoo Expires Feb 25. 2020
                                                                                                                                                                •
PMANAFF 5/10 -..Jp
